83599: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30482: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83599


Short Caption:TAYLOR VS. GOVERNORCourt:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBonnie Taylor
					In Proper Person
				


PetitionerLaura Marquardt
					In Proper Person
				


RespondentSteve SisolakAaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


10/08/2021Filing FeeFiling Fee Paid. $250.00 from Bonnie Taylor.  Cash. (SC)


10/08/2021Petition/WritFiled Proper Person Petition for Writ of Mandamus. (SC)21-28975




10/08/2021Other Incoming DocumentFiled Proper Person Document. Exhibits. (SC)21-28976




10/19/2021Notice/IncomingFiled Proof of Service of Writ. (SC)21-29994




10/22/2021Order/DispositionalFiled Order Denying Petition For Writ  of Mandamus. "We deny the petition." 
JH/RP/LS. (SC)21-30482




11/16/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-32885




11/16/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View